 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 1 of 20 Page ID #:1




 1 George M. Kraw (California Bar No. 71551)
   gkraw@kraw.com
 2
   Katherine McDonough (California Bar No. 241426)
 3 kmcdonough@kraw.com
   Jason J. Kennedy (California Bar No. 265391)
 4
   jkennedy@kraw.com
 5 KRAW LAW GROUP, APC
   605 Ellis Street, Suite 200
 6
   Mountain View, California 94043
 7 Telephone: 650-314-7800
 8 Facsimile: 650-314-7899
 9 Counsel for Plaintiffs:
10 Dairy Employees Union Local No. 17 Christian Labor
   Association of the United States of America Pension Trust; and
11 Board of Trustees of the Dairy Employees Union Local No. 17
12 Christian Labor Association of the United States of America Pension Trust
13
14                       UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16                                (EASTERN DIVISION)
17
18 DAIRY EMPLOYEES UNION LOCAL                  CASE NO.:
19 NO. 17 CHRISTIAN LABOR
   ASSOCIATION OF THE UNITED                    COMPLAINT
20 STATES OF AMERICA PENSION
21 TRUST; and BOARD OF TRUSTEES OF [Collection of Withdrawal Liability
   THE DAIRY EMPLOYEES UNION                    Pursuant to ERISA Section
22 LOCAL NO. 17 CHRISTIAN LABOR                 4221(b)(1) (29 U.S.C. § 1401(b)(1))]
23 ASSOCIATION OF THE UNITED
   STATES OF AMERICA PENSION
24 TRUST,
25                           Plaintiffs,
         v.
26
27 HAAGSMA & PINHEIRO DAIRY, a
   California general partnership, DAVID
28
                                            -1-
   Case No.:                             COMPLAINT
 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 2 of 20 Page ID #:2




 1 HAAGSMA, an individual and general
   partner of HAAGSMA & PINHEIRO
 2
   DAIRY, and LISA M. HAAGSMA, an
 3 individual and general partner of
   HAAGSMA & PINHEIRO DAIRY,
 4
 5                            Defendants.
 6
 7
 8        Plaintiffs, DAIRY EMPLOYEES UNION LOCAL NO. 17 CHRISTIAN

 9 LABOR ASSOCIATION OF THE UNITED STATES OF AMERICA PENSION
10 TRUST; and BOARD OF TRUSTEES OF THE DAIRY EMPLOYEES UNION
11 LOCAL NO. 17 CHRISTIAN LABOR ASSOCIATION OF THE UNITED STATES
12 OF AMERICA PENSION TRUST, allege as follows:
13                             JURISDICTION AND VENUE

14        1.     This is an action for collection of withdrawal liability, interest, and

15 attorneys’ fees incurred by an employer as a result of a withdrawal from a
16 multiemployer pension plan, which action arises under the Employee Retirement
17 Income Security Act of 1974 (“ERISA”), as amended by the Multiemployer Pension
18 Plan Amendments Act of 1980, 29 U.S.C. § 1001 et seq.
19        2.     This Court has subject matter jurisdiction over this action under ERISA

20 Sections 502(e), and 4301(c), U.S.C. § 1451(c), and § 1132(e), respectively, as well as
21 28 U.S.C. §§ 1331 and 1337.
22        3.     This Court has venue over this action pursuant to ERISA Sections

23 502(e)(2) and 4301(d), 29 U.S.C. § 1132(e)(2) and § 1451(d), because the Dairy
24 Employees Union Local No. 17 Christian Labor Association of the United States of
25 America Pension Trust is administered in this district.
26                                      PARTIES

27        4.     Plaintiff Dairy Employees Union Local No. 17 Christian Labor

28 Association of the United States of America Pension Trust (hereinafter referred to as
                                          -2-
   Case No.:                           COMPLAINT
 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 3 of 20 Page ID #:3




 1 “Pension Fund”) is a trust fund established and maintained pursuant to Section
 2 302(c)(5) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §
 3 186(c)(5). The Pension Fund is an employee benefit plan within the meaning of Section
 4 3(2) and 3(3) of ERISA, 29 U.S.C. § 1002(2) and (3), and is maintained for the purpose
 5 of providing retirement and related benefits to eligible participants. The Pension Fund
 6 is also a multiemployer pension plan within the meaning of Section 1002(37) of ERISA,
 7 29 U.S.C. § 1002(37).
 8         5.    Plaintiff members of the Board of Trustees of the Dairy Employees Union
 9 Local No. 17 Christian Labor Association of the United States of America Pension Trust
10 (hereinafter referred to as “Plaintiff Trustees”) are fiduciaries within the meaning of
11 Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
12         6.    The Pension Fund maintains its principal place of business at 10606
13 Trademark Parkway N., Suite 201 A, Rancho Cucamonga, CA 91730.
14         7.    Plaintiff Trustees bring this action on behalf of themselves and on behalf
15 of Plan participants and beneficiaries pursuant to Sections 502 and 4301 of ERISA, 29
16 U.S.C. §§ 1132 and 1451.
17         8.    HAAGSMA & PINHEIRO DAIRY, a California general partnership
18 (hereinafter referred to as “the Dairy”) is an employer in an industry affecting commerce
19 within the meaning of ERISA Sections 3(5), 3(11), and 3(12), 29 U.S.C. § 1002(5),
20 (11), and (12).
21         9.    Plaintiffs are informed and believe that Defendant DAVID HAAGSMA is
22 a general partner of HAAGSMA & PINHEIRO DAIRY, and as such liable for the debts
23 of Defendant Dairy.
24         10.   Plaintiffs are informed and believe that Defendant LISA M. HAAGSMA,
25 is a general partner of HAAGSMA & PINHEIRO DAIRY, and as such liable for the
26 debts of Defendant Dairy.
27
28
                                              -3-
     Case No.:                           COMPLAINT
 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 4 of 20 Page ID #:4




 1         11.    Defendant Dairy was, until around March 2020, signatory to a collective
 2 bargaining agreement with the Dairy Employees Union Local 17 requiring
 3 contributions to the Pension Fund for the purpose of providing pension and related
 4 benefits to employees performing work described in such collective bargaining
 5 agreement.
 6                                 STATEMENT OF CLAIM
 7    WITHDRAWAL LIABILITY OF DAIRY AND TRADES AND BUSINESSES
 8                             UNDER COMMON CONTROL
 9         12.    Plaintiffs hereby incorporate by reference each allegation contained in
10 Paragraphs 1 through 11 as fully set forth herein.
11         13.    Defendant Dairy completely withdrew from the Pension Fund in or around
12 March 2020 as described in 29 U.S.C. §1381 et. seq.
13         14.    As a result of Defendant Dairy’s complete withdrawal from the Pension
14 Fund, Defendant Dairy and all trades or business under common control with the Dairy,
15 and all partners of the Diary, are jointly and severally liable for withdrawal liability, as
16 required by the Pension Fund’s Restated Pension Plan and Trust Agreement and by
17 ERISA Sections 4001(b)(1) and 4201(a), 29 U.S.C. § 1301(b) and 29 U.S.C. § 1381(a).
18         15.    The Pension Fund made a determination of the amount of the Dairy’s
19 withdrawal liability in compliance with all the statutory requirements of ERISA and the
20 rules of the Pension Fund. The total withdrawal liability due is $674,911.
21         16.    By letter dated June 25, 2020, sent via U.S. mail and certified mail, return
22 receipt requested, the Pension Fund duly notified the Dairy of the withdrawal liability
23 determination and informed them that payments of $2,700.00 would be due every
24 March, June, September, and December for 80 quarters, the first payment of which due
25 60 days after receipt of such notice (the “Withdrawal Liability Assessment”). A true
26 and correct copy of the Withdrawal Liability Assessment is attached hereto as
27 Exhibit A.
28
                                               -4-
     Case No.:                             COMPLAINT
 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 5 of 20 Page ID #:5




 1         17.   The Withdrawal Liability Assessment was received by the Dairy on June
 2 29, 2020, making the first payment due on August 28, 2020. However, the Diary failed
 3 to make payment as required by the Withdrawal Liability Assessment and under the
 4 requirements of ERISA, 29 U.S.C. §1381 et. seq.
 5         18.   By letter dated September 28, 2020, sent via U.S. mail and certified mail,
 6 return receipt requested, the Pension Fund provided notice of Defendant Dairy’s failure
 7 to make the first payment due under the Withdrawal Liability Assessment, in
 8 accordance with ERISA Section 4219(c)(5), 29 U.S.C. § 1399(c)(5) (the “Notice of
 9 Default”). The Notice of Default specified that if Defendant Dairy failed to cure the
10 missed payment within 60 days, it would be in default and the Plaintiff Trustees would
11 accelerate the withdrawal liability debt so that the entire amount of withdrawal liability
12 would be due and owing. A true and correct copy of the Notice of Default is attached
13 hereto as Exhibit B.
14         19.   Defendant Dairy received the Notice of Default on October 1, 2020. No
15 payment was received within 60 days of receipt of the Notice of Default.
16         20.   Defendant Dairy’s failure to make the required withdrawal liability
17 payments to the Pension Fund has caused the Diary to be in default within the meaning
18 of ERISA Section 4219(c)(5), 29 U.S.C. § 1399(c)(5).
19         21.   The Diary’s default within the meaning of ERISA Section 4219(c)(5), 29
20 U.S.C. § 1399(c)(5) results in the entire withdrawal liability assessment to be due and
21 owing.
22         22.   The Pension Fund’s actuary has calculated that Defendant Diary’s full
23 assessment of withdrawal liability is $674,911.
24         23.   The failure to pay its withdrawal liability subjects an employer to interest,
25 liquidated damages, attorney’s fees and costs.
26
27
28
                                              -5-
     Case No.:                            COMPLAINT
 Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 6 of 20 Page ID #:6




 1        24.    By reason of the foregoing, Defendants are indebted to Plaintiffs in the
 2 sum of $674,911, plus interest, liquidated damages (or double interest in lieu thereof),
 3 attorneys’ fees, and costs.
 4        25.    The Dairy has not initiated arbitration with the Pension Fund pursuant to
 5 29 U.S.C. § 1401.
 6                                  PRAYER FOR RELIEF
 7 WHEREFORE, Plaintiffs ask the Court to award them:
 8        1.     Judgment against the Defendants requiring them to remit the full amount
 9 of the withdrawal liability owed by Defendants, in the amount of $674,911.
10        2.     Interest, liquidated damages (or double interest in lieu thereof), attorneys’
11 fees and costs.
12        3.     Such other legal and equitable relief as the Court may deem appropriate.
13
14 DATED: January 21, 2021                          Respectfully Submitted,
15                                                  KRAW LAW GROUP, APC
16
17                                                  /s/ Jason J. Kennedy
                                                    Jason J. Kennedy (CA Bar No. 265391)
18
19                                                  Counsel for Plaintiffs
20
21
22
23
24
25
26
27
28
                                              -6-
     Case No.:                            COMPLAINT
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 7 of 20 Page ID #:7




                                 Exhibit A
                                    -7-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 8 of 20 Page ID #:8




                                Dairy Employees Union
                                    Pension Trust
                                                Local#17
                        10606 Trademark Parkway N. Suite 201 A
                              Rancho Cucamonga, CA 91730
                           (800) 341-9000 • Fax (909) 980-1084




    June 25,2020


    Haagsma & Pinheiro Dairy
    5021 E. Bear Mountain Blvd.
    Bakersfield, CA 93307


    Subject: Final Withdrawal Liability Calculation



    Attached is the final withdrawal liability calculation for Haagsma & Pinheiro Dairy. This
    calculation has been based on the February 2020 retirement of your final union employee.

    The calculation was provided by the Union's actuary consultant, Nancy Lee. Questions
    regarding the calculation may be directed to her attention. nlee(alvenutiassociates.com

    Any questions regarding the legal process associated with the withdrawal from the plan may be
    directed to the Union's attorney, Lisa Schwantz. lschwantz(a!kraw.com

    As you were not provided this document prior to this date, we have deleted the invoices sent to
    you on March 1, 2020 and June 1, 2020. The next quarterly invoice will be sent September 1,
    2020.

    Please accept our apologies for the confusion on this matter.

    Thank you and kind regards,




    Kristy Hurley, Accountant
    Morgan & Franz Administrative Services




                         Administered by: Morgan & Franz Administrative Services

              10606 Trademark Parkway North Ste. 201-A, Rancho Cucamonga, CA 91730



                                               Exhibit A
                                                  -8-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 9 of 20 Page ID #:9




                                 Exhibit A
                                    -9-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 10 of 20 Page ID #:10




                                  Exhibit A
                                    -10-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 11 of 20 Page ID #:11




                                  Exhibit A
                                    -11-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 12 of 20 Page ID #:12




                                  Exhibit A
                                    -12-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 13 of 20 Page ID #:13




                                  Exhibit A
                                    -13-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 14 of 20 Page ID #:14




                                  Exhibit A
                                    -14-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 15 of 20 Page ID #:15




                                  Exhibit A
                                    -15-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 16 of 20 Page ID #:16




                                  Exhibit B
                                    -16-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 17 of 20 Page ID #:17




                                  Exhibit B
                                    -17-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 18 of 20 Page ID #:18




                                  Exhibit B
                                    -18-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 19 of 20 Page ID #:19




                                  Exhibit B
                                    -19-
Case 5:21-cv-00116-JGB-KK Document 1 Filed 01/21/21 Page 20 of 20 Page ID #:20




                                  Exhibit B
                                    -20-
